In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3280 
PQ CORPORATION, 
                                                  Plaintiff‐Appellant, 

                                  v. 

LEXINGTON INSURANCE COMPANY, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 13 CV 3482 — Manish S. Shah, Judge. 
                     ____________________ 

     ARGUED FEBRUARY 14, 2017 — DECIDED JUNE 27, 2017 
                 ____________________ 

    Before ROVNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  This  appeal  presents  a  dispute 
over warehouse liability insurance. Defendant Lexington In‐
surance  Company  denied  a  claim  by  its  insured,  Double  D 
Warehouse, LLC, for coverage of Double D’s liability to cus‐
tomers for contamination of warehoused products. One basis 
for denial was that Double D failed to document its warehous‐
ing  transactions  with  warehouse  receipts,  storage  agree‐
2                                                         No. 16‐3280 

ments, or rate quotations, as required by the applicable insur‐
ance policies. Litigation ensued. Plaintiff PQ Corporation was 
a customer of Double D whose products were damaged while 
warehoused there. PQ is now the assignee of Double D’s pol‐
icy  rights,  having  settled  its  own  case  against  Double  D  by 
stepping into Double D’s shoes to try to collect on Lexington’s 
insurance  policies.  PQ  argued  in  essence  that  even  though 
Double D had not documented its warehousing transaction in 
one of the ways specified in the insurance policies, there were 
pragmatic  reasons  to  excuse  strict  compliance  with  those 
terms.  The  district  court,  however,  granted  summary  judg‐
ment in favor of Lexington, enforcing the documentation re‐
quirement in the policy. 
    We affirm. PQ has a point when it says that the documen‐
tation  Double  D  actually  had  (bills  of  lading  and  an  online 
tracking system) should serve much the same purpose as the 
documentation  required  by  the  policies  (especially  ware‐
house  receipts).  Yet  commercially  sophisticated  parties 
agreed  to  unambiguous  terms  and  conditions  of  insurance. 
We hold them to those terms. To do otherwise would disrupt 
the  risk  allocations  that  are  part  and  parcel  of  any  contract, 
but particularly a commercial liability insurance contract. PQ 
has offered no persuasive reason to depart from the plain lan‐
guage of the policies. 
I.  Factual and Procedural Background 
    Double D is an Illinois limited liability company that op‐
erates a warehouse facility in Peru, Illinois. Double D main‐
tained liability insurance coverage with defendant Lexington, 
a Delaware corporation. For approximately ten years, plaintiff 
PQ,  a  Pennsylvania  corporation,  stored  two  chemical  prod‐
No. 16‐3280                                                     3 

ucts  at  Double  D’s  warehouse:  a  magnesium  sulfate  com‐
pound commonly known as Epsom salts, and a sodium meta‐
silicate sold under the trademark METSO BEADS®. In 2011, 
PQ began receiving complaints from its own customers about 
product  discoloration.  PQ  investigated  and  eventually  con‐
cluded that the likely culprit was vapors from phenol formal‐
dehyde resin that Double D also stored in its warehouse. The 
vapors apparently reacted with PQ’s highly alkaline products. 
PQ notified Double D that it intended to hold Double D re‐
sponsible  for  any  claims  made  by  its  customers.  Double  D 
then alerted Lexington to the potential claim. 
    Two  annual  warehouse  legal  liability  insurance  policies 
are at issue: one effective from June 29, 2010 to June 29, 2011, 
and the other from June 29, 2011, to June 29, 2012. Both poli‐
cies provided that Lexington would pay all sums for which 
Double D became legally obligated “for direct physical ‘loss’ 
or damage to personal property of others because of [its] lia‐
bility as a warehouse operator,” subject to several terms and 
conditions. 
    The most important condition for our purposes appeared 
in sections I.1 (“Insuring Agreement”) and II.4 (“Property Not 
Covered”). It said that Lexington would pay for damages only 
to the extent that Double D produced a warehouse receipt or 
storage agreement signed by its customer or a rate quotation 
that it had presented to its customer before storing the prop‐
erty.  Another  relevant  condition  appeared  in  section  X.1.F 
(“Loss  Adjustment”),  forbidding  Double  D  from  assuming 
any obligation or admitting any liability without Lexington’s 
consent. A third condition, the “Pollution and Contamination 
Exclusion,” barred coverage for any loss caused by the release 
of  pollution,  defined  broadly  as  irritants  or  contaminants 
4                                                      No. 16‐3280 

“which after … release can cause or threaten damage to hu‐
man health … or cause[] or threaten[] damage … to property 
insured hereunder.” 
    In late 2011, an independent adjuster hired by Lexington 
informed Double D that he was investigating PQ’s claim. The 
adjuster also contacted counsel for PQ, requesting details and 
supporting documents. The following June, PQ sent the ad‐
juster a claim letter with documentation. Seven months later, 
Lexington denied coverage for PQ’s claim, citing the Insuring 
Agreement and Property Not Covered section, as well as the 
Pollution and Contamination Exclusion. Lexington explained 
that “neither Double D nor PQ ha[d] provided Lexington with 
proof  of  a  signed  warehouse  receipt,  storage  agreement  or 
rate quotation.” Lexington also said that because PQ had re‐
ported damage to its products caused by chemical vapors, the 
Pollution and Contamination Exclusion barred any coverage. 
Lexington  reiterated  its  denial  of  coverage  in  an  April  2013 
letter. Both denial letters included a vague invitation: “Should 
you have any other information you feel may be applicable or 
relevant to this matter, please immediately forward it to [Lex‐
ington]. Please be advised that Lexington will review any ad‐
ditional  information  submitted  under  a  full  reservation  of 
rights under the Policy and at law … .” 
     Following Lexington’s denial of coverage, Double D sued 
Lexington in an Illinois state court alleging breach of contract 
and seeking a declaration as to its rights under the policies. 
Lexington removed the action to federal court. (Diversity of 
citizenship is complete with both Double D and PQ as plain‐
tiffs and Lexington as defendant, and the amount in contro‐
versy exceeds $75,000. See 28 U.S.C. § 1332(a).) Shortly after 
the removal, PQ sued Double D in state court. PQ and Double 
No. 16‐3280                                                       5 

D settled. The key term of the settlement was that Double D 
agreed to a consent judgment under which it assumed “one 
hundred  percent  …  of  the  fault  for  PQ’s  damages”  and  as‐
signed its rights against Lexington to PQ in exchange for PQ’s 
promise not to collect on any judgment from Double D. PQ 
then replaced Double D as plaintiff in the federal action. PQ 
later filed a Second Amended Complaint adding a claim for 
attorney fees and costs under Section 155 of the Illinois Insur‐
ance Code, 215 Ill. Comp. Stat. 5/155. 
    PQ and Lexington eventually filed cross‐motions for sum‐
mary  judgment.  At  summary  judgment,  PQ  did  not  argue 
that  Double  D  complied  with  the  literal  terms  of  the  docu‐
mentation  condition  appearing  in  the  Insuring  Agreement 
and Property Not Covered section. Nor could it: the parties 
agree that Double D did not use warehouse receipts or con‐
tracts in its dealings with PQ, nor did it supply PQ with rate 
quotations that would satisfy the policies. PQ argued instead 
that  Lexington  knew  Double  D  used  bills  of  lading  and  an 
online tracking system as a substitute for warehouse receipts. 
PQ argued that the term “warehouse receipt” is ambiguous 
and that the district court should consider extrinsic evidence 
tending to show that Lexington was aware of how Double D 
ran its business. 
    The district court disagreed, explaining that (1) bills of lad‐
ing are not warehouse receipts, (2) PQ never signed any “re‐
ceipt” generated by the online tracking system, and (3) Lex‐
ington’s knowledge of Double D’s business practices was “ir‐
relevant to whether Double D in fact satisfied its contractual 
obligations—Double D either met those obligations or it did 
not (and in this case it did not).” PQ Corp. v. Lexington Ins. Co., 
No. 13 CV 3482, 2016 WL 4063149, at *5–6 (N.D. Ill. July 29, 
6                                                              No. 16‐3280 

2016). The district court then considered whether Lexington 
waived  strict  enforcement  of  the  documentation  condition. 
The court rejected that possibility as well, finding no evidence 
that Lexington acted inconsistently with an intent to enforce 
the condition. Id. at *7. The court could have ended its analysis 
there. However, it went on to hold in the alternative that Dou‐
ble D had violated its duty under the Loss Adjustment section 
to obtain consent from Lexington before admitting liability to 
PQ. Id. at *9. The court also rejected PQ’s claim under Section 
155  of  the  Illinois  Insurance  Code.  Id.  The  district  court  en‐
tered final judgment in Lexington’s favor.1 
II.  Analysis 
      A.  Standard and Scope of Review 
   We  review  de  novo  the  district  court’s  grant  of  summary 
judgment to Lexington. In doing so, we apply the same stand‐
ard  that  the  district  court  applied,  construing  all  facts  and 
drawing all reasonable inferences in favor of PQ. Indianapolis 
Airport  Authority  v.  Travelers  Property  Casualty  Co.,  849  F.3d 
355, 361 (7th Cir. 2017). 
     The parties agree that Illinois substantive law applies. In 
Illinois, “the general rules governing the interpretation of … 
contracts also govern the interpretation of insurance policies. 
‘If the policy language is unambiguous, the policy will be ap‐
plied as written, unless it contravenes public policy.’” Nation‐
wide Agribusiness Ins. Co. v. Dugan, 810 F.3d 446, 450 (7th Cir. 
                                                 
      1 Though the district court ruled generally in Lexington’s favor, it re‐

jected Lexington’s reliance on the Pollution and Contamination Exclusion. 
PQ Corp., 2016 WL 4063149, at *5. Because we agree with the district court 
that  the  documentation  condition  bars  PQ’s  claim,  we  do  not  decide 
whether the pollution exclusion might also apply.  
No. 16‐3280                                                            7 

2015),  quoting  Hobbs  v.  Hartford  Ins.  Co.  of  the  Midwest,  823 
N.E.2d 561, 564 (Ill. 2005). “Courts will not strain to find am‐
biguity in an insurance policy where none exists.” McKinney 
v. Allstate Ins. Co., 722 N.E.2d 1125, 1127 (Ill. 1999). “Although 
policy  terms  that  limit  an  insurer’s  liability  will  be  liberally 
construed in favor of coverage, this rule of construction only 
comes  into  play  when  the  policy  is  ambiguous.”  Hobbs,  823 
N.E.2d at 564. 
    B.  Duty to Obtain Consent 
   The central dispute in this appeal concerns the meaning of 
the  documentation  condition  to  coverage  in  the  Insuring 
Agreement and Property Not Covered sections. Before we an‐
alyze  that  condition,  we  briefly  address  Lexington’s  argu‐
ment, which the district court also agreed with, that Double 
D breached the policy by settling with PQ without obtaining 
Lexington’s consent. 
    Under  Loss  Adjustment  section  X.1.F,  Double  D  agreed 
that it would “not, except at [its] own cost, voluntarily make 
a payment, assume any obligation, admit any liability, or in‐
cur  any  expense,  without  [Lexington’s]  written  consent.” 
Double D admitted in the consent judgment that it was liable 
for all of the damages to PQ’s products. There is no evidence 
that  Double  D  obtained  (or  even  sought)  permission  from 
Lexington before making that admission. That is not enough 
to  decide  the  case,  though,  because  Lexington  is  estopped 
from asserting the section X.1.F consent requirement to avoid 
PQ’s claim. Lexington denied coverage before PQ sued Dou‐
ble D and before those parties settled with Double D’s admis‐
sion of liability. 
8                                                     No. 16‐3280 

    Illinois law is clear on this point. In Davis v. United Fire & 
Casualty Co., 400 N.E.2d 984 (Ill. App. 1980), for example, the 
court explained that where an insurance company informs an 
insured that it will provide no coverage, the insured is “justi‐
fied  in  concluding  that  further  communication  and  notice 
would be useless and the company will not be allowed to as‐
sert, as a defense, any failure by the insured to give such fur‐
ther notice.” Id. at 987; see also Owners Ins. Co. v. Seamless Gut‐
ter Corp., 960 N.E.2d 1260, 1271 (Ill. App. 2011) (“[A]n insurer 
should not be allowed to assert a blanket denial of coverage 
and then assert the insured’s failure to provide proof of loss, 
since  the  law  does  not  require  the  insured  to  perform what 
appeared to be a useless act.”), citing Jones v. Universal Casu‐
alty Co., 630 N.E.2d 94, 101 (Ill. App. 1994). 
    Lexington advised Double D that it would provide no cov‐
erage under the policies: its denial letters were clear and une‐
quivocal. In the January 2013 letter, Lexington’s claims exam‐
iner wrote: “Lexington has completed its investigation of PQ’s 
claim and regrettably must advise … that there is no coverage 
for PQ’s claim.” In the April 2013 follow‐up, the claims exam‐
iner  elaborated:  “Inasmuch  as  Double  D  did  not  obtain  a 
warehouse receipt [or] signed storage agreement or present a 
rate quotation, the Policies do not cover PQ’s goods.” The ex‐
aminer added that “even if PQ’s property were covered prop‐
erty under the Policies (which it is not) PQ’s claim is barred 
by the Pollution and Contamination Exclusion.” The denials 
were clear. Most important, Lexington was not offering to de‐
fend Double D under a reservation of rights. 
    To avoid this logic, Lexington and the district court point 
out that the Lexington denial letters did not close the door to 
further  communication.  They  invited  Double  D  to  submit 
No. 16‐3280                                                           9 

“any other information” that it felt “may be applicable or rel‐
evant to this matter.” Such a vague and open‐ended invitation 
does not neutralize the effect of the explicit denials of cover‐
age. An insurer could always change its mind about coverage, 
of  course.  That  mere  possibility  could  not  have  justified  re‐
quiring Double D to clear its settlement with PQ in advance 
with the insurer that had (we assume only for purposes of de‐
ciding this issue) breached the contract by denying coverage. 
Having received the denial letters and no offer of a defense 
under a reservation of rights, Double D had no reason to be‐
lieve that further communication with Lexington would serve 
any purpose. 
    In arguing that Double D breached its duty to obtain con‐
sent, Lexington cites American Country Insurance Co. v. Bruhn, 
682 N.E.2d 366 (Ill. App. 1997), and Malaker v. Cincinnati In‐
surance Co., No. 09 C 1140, 2011 WL 1337095 (N.D. Ill. Apr. 7, 
2011).  Both  cases  are  readily  distinguishable  from  this  case, 
where coverage had been denied before Double D reached the 
settlement. In Bruhn, the insured concealed his involvement 
in a fatal automobile accident for fear of criminal liability. 682 
N.E.2d  at  367.  It  was  only  years  later,  after  the  insured  was 
sued by the administrator of the decedent’s estate, that the in‐
sured finally notified his insurer about the accident. Id. at 368. 
In a declaratory judgment action brought by the insurer, the 
Appellate  Court  of  Illinois  signaled  that  the  insured  likely 
breached his duties under the policy’s notice and cooperation 
provisions, adding that “public policy considerations militate 
strongly against coverage” where the insured has concealed 
his criminal activity. Id. at 372–73. There was no concealment 
here. Double D alerted Lexington immediately after receiving 
PQ’s notice of potential claim. 
10                                                          No. 16‐3280 

    Malaker  is  likewise  distinguishable.  In  that  case,  the  in‐
surer denied the insured’s claim in a letter that directed the 
insured to notify it of any related lawsuit “so that we may re‐
view the wording of the suit for any possible coverage.” 2011 
WL  1337095,  at  *1.  In  this  case,  Lexington’s  denial  letters 
simply disavowed coverage and made no mention of any de‐
fense in the event of litigation. Lexington’s denials are much 
closer to the flat denial in Davis than the incomplete denial in 
Malaker. 
    After Lexington rejected the claim, Double D reasonably 
concluded  that  any  further  communication  with  Lexington 
would be fruitless. We agree with PQ that Lexington, having 
denied coverage, is estopped from asserting the Loss Adjust‐
ment section’s consent requirement as a defense to PQ’s claim. 
Having left its insured to its own devices to defend itself, Lex‐
ington could not have relied on the consent requirement as an 
alternative basis to support its denial decision. 
     Under Illinois  law, a  liability  insurer that  declines to de‐
fend its insured is  generally estopped from asserting policy 
defenses to coverage (including plausible defenses based on 
later‐acquired evidence) if it turns out that the denial was un‐
warranted by then‐existing information. See Title Industry As‐
surance Co. v. First American Title Ins. Co., 853 F.3d 876, 883 (7th 
Cir. 2017). The estoppel rule is strong medicine: it generally 
leaves the insurer on the hook to satisfy any judgment against 
its insured or to pay the cost of any reasonable settlement. See 
Guillen ex rel. Guillen v. Potomac Ins. Co. of Illinois, 751 N.E.2d 
104,  114  (Ill.  App.  2001),  aff’d  as  modified,  785  N.E.2d  1  (Ill. 
2003). Fortunately for Lexington, as we explain below, its de‐
nial decision was justified under a separate policy condition. 
                                  
No. 16‐3280                                                        11 

   C.  The Documentation Condition for Coverage 
    Although  we  reject  Lexington’s  reliance  on  Loss  Adjust‐
ment section X.1.F, the undisputed facts show that Double D 
failed to comply with the documentation condition to cover‐
age  appearing  in  the  Insuring  Agreement  and  the  Property 
Not Covered section. For this reason, PQ’s claim as Double D’s 
assignee must fail. 
       1.  Policy Language 
    Under the Insuring Agreement, Lexington agreed to pay 
for  damage  to  third‐party  property  in  Double  D’s  custody. 
However, this coverage extended only to property for which 
Double D issued a “warehouse receipt or storage agreement.” 
Property  Not  Covered  section  II.4  clarified  that  Lexington 
would  pay  for  damages  to  a  Double  D  customer’s  property 
only  if  Double  D  produced  one  of  three  documents:  (1)  a 
“signed warehouse receipt” that Double D obtained “from the 
‘customer’ at the time the ‘customer’ deposited [its] personal 
property;”  (2)  a  “signed  storage  agreement”  that  Double  D 
obtained  “from  the  ‘customer’  covering  the  personal  prop‐
erty;” or (3) a “rate quotation” that Double D presented “prior 
to receiving the personal property.” The policies defined “rate 
quotation” as a “quotation by [Double D] that includes a ‘loss’ 
limitation  that  is  acknowledged  and  accepted  by  the  ‘cus‐
tomer.’” The terms “warehouse receipt” and “storage agree‐
ment” were not specifically defined in the policies. 
    The parties agree that Double D neither obtained a signed 
storage agreement from PQ nor presented PQ with a rate quo‐
tation  that  included  a  loss  limitation.  The  disputed  issue  is 
whether Double D memorialized its transactions with a doc‐
ument that would satisfy the warehouse receipt option under 
12                                                         No. 16‐3280 

the policies. See Sherrod v. Esurance Ins. Services, Inc., 65 N.E.3d 
471,  475  (Ill.  App.  2016)  (“The  burden  is  on  the  insured  to 
prove that its claim falls within the coverage of an insurance 
policy.”), citing Addison Ins. Co. v. Fay, 905 N.E.2d 747, 752 (Ill. 
2009). Steve Olsen, Double D’s owner, testified that his ware‐
house did not use receipts. Instead, the warehouse managed 
its inventory by scanning the bills of lading that truckers use 
when transporting goods. PQ argues that these bills of lading 
are  functionally  equivalent  to  warehouse  receipts  and  that 
they satisfied the documentation condition. 
    But  the  policies  did  not  say  that  bills  of  lading  could  be 
used as substitutes for warehouse receipts. Nor did the poli‐
cies say that Double D could satisfy the documentation con‐
dition  by  producing  whatever  documents  of  title  it  found 
most convenient. The policies were specific. They listed three 
warehouse documents that would satisfy the condition: a re‐
ceipt, a contract, or a rate quotation. This requirement was not 
obscured by jargon or buried in fine print. It appeared in plain 
English  in  the first  two sections  of the policies. The policies 
also  defined  “customer”  with  reference  to  the  condition:  a 
“customer” was a “person or entity” that deposited property 
for  storage  and  “obtain[ed]  a  signed  warehouse  receipt  or 
ha[d] a storage agreement in place” or received a rate quota‐
tion.  Illinois  courts  maintain  a  “strong  presumption  against 
provisions that easily could have been included in [a] contract 
but were not. A court will not add another term about which 
an  agreement  is  silent.”  Klemp  v.  Hergott  Group,  Inc.,  641 
N.E.2d 957, 962 (Ill. App. 1994) (citation omitted); accord West 
Bend  Mutual  Ins.  Co.  v.  DJW‐Ridgeway  Building  Consultants, 
Inc., 40 N.E.3d 194, 205–06 (Ill. App. 2015). 
No. 16‐3280                                                                    13 

     PQ argues that the undefined term “warehouse receipt” is 
ambiguous  and  that  we  should  therefore  apply  a  canon  of 
construction such as contra proferentem (interpretation against 
the  drafter)  or  the  principle  that  ambiguous  terms  in  insur‐
ance policies should be read to favor coverage. PQ’s premise 
is  flawed:  the  fact  that  “warehouse  receipt”  was  undefined 
does not make the term ambiguous. (If the rule were other‐
wise, already long and complex insurance policies would be‐
come  virtually  unreadable.  Insurers  would  resort  to  longer 
and longer glossaries to avoid charges of ambiguity and un‐
predictable  results  in  litigation.)  “Warehouse  receipt”  is  not 
ambiguous. The term has a settled meaning in common use 
and in the industry, as does, for that matter, “bill of lading.” 
These  terms  are  neither  interchangeable  nor  even  roughly 
synonymous.2 
      We begin with common usage. William Blair & Co. v. FI Liq‐
uidation Corp., 830 N.E.2d 760, 770 (Ill. App. 2005). A receipt is 
commonly understood as a document supplied by a vendor 
of goods or services to record a transaction. The vendor gives 
                                                 
    2 PQ argues on appeal that the policies were internally inconsistent in 

that  the  Insuring  Agreement  required  a  receipt  issued  by  Double  D 
whereas the Property Not Covered section required a signed receipt ob‐
tained  from  the  customer.  PQ  did  not  raise  its  intrinsic  ambiguity  argu‐
ment in the district court and so forfeited it. Omega Healthcare Investors, Inc. 
v. Res‐Care, Inc., 475 F.3d 853, 858–59 (7th Cir. 2007); Humphries v. CBOCS 
West, Inc., 474 F.3d 387, 391 (7th Cir. 2007), aff’d, 553 U.S. 442 (2008). Even 
if the argument were properly before us, it is not persuasive. The two pro‐
visions can and should be read as complementary. As a warehouse oper‐
ator, Double D was required to issue the receipt and then to obtain a sig‐
nature—on the receipt it issued—from its customer. See Herbert Shaffer As‐
sociates, Inc. v. First Bank of Oak Park, 332 N.E.2d 703, 708 (Ill. App. 1975) 
(“Where possible, all provisions of [a] contract are to be construed harmo‐
niously.”). 
14                                                     No. 16‐3280 

the receipt to the customer to acknowledge transfer of goods 
or  payment.  A  warehouse  receipt  protects  the  customer  by 
confirming its ownership of the goods it has entrusted to the 
warehouse. See Mercantile Trading Co. v. Roth, 113 N.E.2d 194, 
196–97 (Ill. App. 1953) (enforcing provision of Warehouse Re‐
ceipts  Act  requiring  a  writing  to  prove  that  customer  had 
transferred  ownership  to  warehouseman;  evidence  of  oral 
agreement not sufficient). A bill of lading, by contrast, is com‐
monly understood as a document used by a carrier to identify 
goods  in  transit  and  the  conditions  of  carriage.  Both  terms 
have been in use since the early days of commercial law. E.g., 
Union Trust Co. v. Wilson, 198 U.S. 530, 536 (1905) (“Apart from 
statute, a warehouse receipt simply imports that the goods are 
in the hands of a certain kind of bailee.”); Pollard v. Vinton, 105 
U.S. 7, 8 (1881) (“A bill of lading is an instrument well known 
in commercial transactions, and its character and effect have 
been defined by judicial decisions. In the hands of the holder 
it is evidence of ownership … of the property mentioned in it, 
and of the right to receive said property at the place of deliv‐
ery.”); see generally Bluebonnet Warehouse Cooperative v. Bank‐
ers Trust Co., 89 F.3d 292, 294–95 (6th Cir. 1996) (reviewing his‐
tory of warehouse receipts and relevant uniform laws). 
    The plain meanings of the terms “warehouse receipt” and 
“bill of lading” undermine PQ’s argument that the terms are 
interchangeable,  but  if  we  harbored  any  doubt,  we  could 
consider contemporary trade usage. See Bristow v. Drake Street 
Inc., 41 F.3d 345, 352 (7th Cir. 1994) (evidence of trade usage is 
“admissible to interpret a seemingly clear contract;” unlike a 
party’s testimony concerning his idiosyncratic understanding 
of  language,  evidence  of  trade  usage  is  “objectively 
verifiable”). 
No. 16‐3280                                                                15 

    The Uniform Commercial Code (UCC), as adopted in Illi‐
nois, defines “bill of lading” as a “document evidencing the 
receipt of goods for shipment issued by a person engaged in the 
business of transporting or forwarding goods.” 810 Ill. Comp. 
Stat. 5/1‐201(b)(6) (emphasis added). The UCC defines “ware‐
house receipt” as a “receipt issued by a person engaged in the 
business  of  storing  goods  for  hire.”  5/1‐201(b)(42)  (emphasis 
added).  The  UCC  sheds  light  on  the  standard  contents  of  a 
warehouse receipt, providing that a warehouse will be liable 
for  damages  caused  by  the  omission  of  such  details  as  the 
storage and handling rate and the signature of the warehouse 
or its agent. 5/7‐202(b). The receipt may also include a limita‐
tion of the warehouse’s liability. 5/7‐204(b). None of this infor‐
mation is included on the sample bills of lading in the sum‐
mary judgment record.3 
    PQ tries to find ambiguity where there is none by citing 
deposition  excerpts  showing  that  Lexington’s  underwriters 
disagreed about the precise contents of a warehouse receipt. 
Even if we took account of this extrinsic evidence—and there 
is no reason for us to do so because the policy language is not 
ambiguous—we would not accept PQ’s argument. Whatever 
the  underwriters  may  have  thought  about  the  contents  of  a 

                                                 
      3 It appears that Illinois law requires regulated warehouses that store 

personal property of others for compensation to issue either negotiable or 
non‐negotiable warehouse receipts in conformity with the Uniform Com‐
mercial Code. See 240 Ill. Comp. Stat. 10/10 (requiring issuance of receipts) 
and 10/2 (defining “warehouse” and “receipt”). The parties have not dis‐
cussed these statutes in their briefs, but the statutes provide further sup‐
port for the view that the references in the Lexington policies to warehouse 
receipts  were  not  ambiguous  but  instead  described  a  type  of  document 
well known in the industry. 
16                                                    No. 16‐3280 

warehouse  receipt,  neither  of  them  confused  warehouse  re‐
ceipts with bills of lading. Underwriter Toby Petzel testified 
that a “bill of lading is used in the transportation of goods, not 
as a warehouse receipt.” Underwriter Chad Zomek described 
a bill of lading as a “document that is provided to a trucker 
for when they assume responsibility for moving a load,” add‐
ing that if Lexington had agreed that bills of lading were ac‐
ceptable substitutes for warehouse receipts, it would have en‐
dorsed the policy accordingly. Steve Olsen, Double D’s owner, 
also recognized the difference between these documents, tes‐
tifying that a “warehouse receipt would come from the ware‐
house” whereas “[y]ou have to have a bill of lading if you are 
transporting goods.” 
    PQ  argues  that  strict  enforcement  of  the  policies’  docu‐
mentation  condition—which PQ calls a  “hyper‐technical  in‐
terpretation”—would  amount  to  a  commercially  unreason‐
able requirement that an agent of PQ physically sign  off on 
each storage transaction at the time the goods are delivered to 
Double D. PQ apparently used a third‐party trucking service 
to transport its goods to the Double D warehouse. It would 
surely be impractical to expect an agent of PQ to go along for 
the ride just to satisfy Lexington. 
    But  in  framing  its  commercial  reasonableness  argument, 
PQ seems to have overlooked that the policies approved the 
use of any of three documents: a warehouse receipt, a storage 
agreement, or a rate quotation. Under section II.4, neither the 
storage agreement provision nor the rate quotation provision 
would have required the customer to be physically present at 
the time of delivery. Double D’s Steve Olsen testified that he 
has used storage agreements with several customers, suggest‐
ing that such contracts are a commercially reasonable means 
No. 16‐3280                                                                       17 

of  memorializing  warehouse  transactions,  or  at  least  good 
enough for Double D. Even if the warehouse receipt provision 
did not comport with Double D’s business practices, the in‐
surance policies provided other options that Double D could 
have used. 
    In  sum,  then,  neither  the  plain  language  of  the  policies, 
trade usage, nor evidence of the parties’ subjective knowledge 
about warehouse receipts and bills of lading leads us to con‐
clude that these terms are interchangeable for purposes of the 
Lexington policies. If Double D wanted coverage beyond the 
four  corners  of  the  policies,  it  could  have  requested  an  en‐
dorsement or found a different insurer. The district court cor‐
rectly determined that Double D failed to comply with a con‐
dition of coverage.4 
            2.  Estoppel and Waiver 
    PQ argues that even if it failed to comply with the docu‐
mentation condition in the Insuring Agreement and Property 
Not Covered section, we should nevertheless remand for trial 
on  whether  Lexington  either  waived  or  should  be estopped 
from relying on the condition. PQ’s estoppel argument is new 
on appeal, and “as we have long held, ‘[i]t is axiomatic that an 
issue not first presented to the district court may not be raised 
before the appellate court as a ground for reversal.’” Economy 
Folding Box Corp. v. Anchor Frozen Foods Corp., 515 F.3d 718, 720 

                                                 
      4  PQ  argued  in  the  district  court  that  Lexington  was  on  notice  that 

Double D used bills of lading in lieu of warehouse receipts. On appeal, PQ 
reframes this argument by suggesting that the parties amplified or modi‐
fied  the  express  terms  of  the  policies  through  a  course  of  dealing.  This 
course‐of‐dealing  argument  is  a  variation  on  PQ’s  waiver  theory,  ad‐
dressed below. 
18                                                        No. 16‐3280 

(7th  Cir.  2008)  (alteration  in  original),  quoting  Christmas  v. 
Sanders, 759 F.2d 1284, 1291 (7th Cir. 1985). We do not consider 
the estoppel argument. 
   PQ also raises its waiver argument for the first time on ap‐
peal, but here there is a quirk: the district judge raised the is‐
sue  of  waiver  himself  and  decided  that  Lexington  had  not 
waived  its  right  to  enforce  the  condition.  Since  the  district 
court decided what PQ now presents as its waiver theory, we 
exercise  our  discretion  to  consider  the  argument.  We  agree 
with the district judge and reject it on the merits. 
    In the context of insurance contracts, waiver “arises from 
an affirmative act, is consensual, and consists of an intentional 
relinquishment of a known right.” Home Ins. Co. v. Cincinnati 
Ins. Co., 821 N.E.2d 269, 282 (Ill. 2004). Waiver can be either 
express or implied by conduct that is inconsistent with an in‐
tent to enforce the right. Where, as here, there is no express 
waiver,  the  “party  claiming  an  implied  waiver”—PQ—“has 
the burden of proving a clear, unequivocal, and decisive act 
of its opponent manifesting an intention to waive its rights.” 
In re Nitz, 739 N.E.2d 93, 103 (Ill. App. 2000); see also Ryder v. 
Bank  of  Hickory  Hills,  585  N.E.2d  46,  49  (Ill.  1991)  (“Implied 
waiver of a legal right must be proved by a clear, unequivocal, 
and decisive act of the party who is alleged to have committed 
waiver.”); Pielet v. Hiffman, 948 N.E.2d 87, 96 (Ill. App. 2011) 
(same). 
    PQ’s waiver theory is based on Double D’s 2008 applica‐
tion to Lexington for insurance. Item 27 of the application di‐
rected Double D to attach a “complete copy of the warehouse 
receipt used.” Rather than doing so—since Double D did not 
use warehouse receipts—either a Double D employee or Dou‐
No. 16‐3280                                                              19 

ble  D’s  insurance  broker,  Jeff  Krzyaniak  (the  record  is  un‐
clear), annotated the application with a handwritten phrase: 
“CONTRACT DELIVERIES BY BIL LADEN” [sic]. Krzyaniak 
testified that nobody from Lexington ever asked him to clarify 
what the phrase meant and that he never submitted any other 
supporting documentation. Double D owner Steve Olsen con‐
firmed that Lexington never followed up with him on the ap‐
plication. 
     The application dates from 2008, while PQ’s claim relates 
to the 2010 and 2011 policies. Lexington’s underwriters, Toby 
Petzel  and  Chad  Zomek,  acknowledged  that  they  relied  on 
the existing file when quoting the subsequent renewals. Nei‐
ther Petzel nor Zomek gave any indication that he was aware 
of the handwritten notation. In fact, Zomek testified that he 
was unaware Double D used bills of lading in lieu of ware‐
house receipts; that he “would not consider a bill of lading to 
be a warehouse receipt;” and that he could not recall whether 
he “read anything in the … application that indicated one way 
or another what was being used as a warehouse receipt.” But 
Zomek  did  recall  reading  the  2008  application,  and  Petzel 
likewise said that he received the application from Krzyaniak. 
Perhaps the most likely inference is that the underwriters just 
overlooked  the  barely  legible  notation  when  reviewing  the 
file to renew the policies. On appeal from summary judgment, 
though, we owe PQ the benefit of conflicts in the evidence and 
reasonable  inferences  in  its  favor.  On  this  record,  a  rational 
jury  could  conclude  that  Lexington’s  underwriters  were 
aware of the handwritten note.5 

                                                 
      5 PQ argues that the 2008 insurance policy “incorporated that applica‐

tion in its policy language,” the implication being that the subsequent re‐
newals likewise incorporated the application. That’s not quite right. The 
20                                                                  No. 16‐3280 

    That assumption does not provide sufficient support for 
the waiver theory. PQ’s best evidence of waiver is an ambigu‐
ous  note  on  an  expired  insurance  application.  PQ  has  not 
demonstrated a “clear, unequivocal, and decisive act” by Lex‐
ington manifesting its intention to waive its rights under the 
policies. Ryder, 585 N.E.2d at 49. There is no evidence that any‐
one from Lexington ever told Olsen or Krzyaniak that bills of 
lading were acceptable substitutes for warehouse receipts. PQ 
itself acknowledges that Lexington never followed up on the 
obscure note. 
    PQ’s  waiver  argument  is  weaker still  because  of  another 
aspect of the 2008 application—the inclusion of “Page 2 of 4” 
of  a  document  titled  “STANDARD  TERMS  AND 
CONDITIONS  FOR  MERCHANDISE  WAREHOUSEMEN,” 
appended to the last page of the application. The provenance 
of the Terms and Conditions sheet is not entirely clear. Double 
D owner Steve Olsen said that he used the document for some 
customers  but  not  for  PQ.  He  did  not  know  whether 
Krzyaniak  submitted the  sheet  along with  the  2008 applica‐
tion.  He  could  not  remember  whether  he  gave  the  sheet  to 

                                                 
2010 and 2011 policies included a preamble stating that Lexington granted 
coverage “in reliance upon the Declarations and application for this pol‐
icy.” (We assume the 2008 and 2009 policies had similar language, though 
these policies were not included in the summary judgment record.) The 
fact that Lexington acted in reliance on an insurance application, as most 
insurers presumably do, does not mean that the application became part 
of the policy such that it modified the policy’s plain language. Cf. 188 LLC 
v. Trinity Industries, Inc., 300 F.3d 730, 736 (7th Cir. 2002) (“‘For a contract 
to incorporate all or part of another document by reference, the reference 
must show an intention to incorporate the document and make it part of 
the  contract.’  Illinois  requires  that  incorporation  be  clear  and  specific.”) 
(citations omitted). 
No. 16‐3280                                                                    21 

Krzyaniak,  and  he  did  not  recall  seeing  the  sheet  when  he 
signed the application. 
    On appeal, PQ argues that  the district court “incorrectly 
assumed, relied upon, and expanded facts not in evidence—
namely that the [Terms and Conditions sheet] was provided 
to Lexington by either Double D or [Krzyaniak] as part of the 
2008  Application.”  The  argument  is  curious:  PQ  placed  the 
2008 application (along with the mysterious Terms and Con‐
ditions  sheet)  in  the  summary  judgment  record,  and  it  as‐
serted in its own Statement of Facts under Local Rule 56.1(a) 
that this was the application that Krzyaniak had submitted.6 
During Chad Zomek’s deposition, PQ’s counsel initially pre‐
sented Zomek with a copy of the application that did not in‐
clude the Terms and Conditions sheet. Zomek noted the miss‐
ing page. He testified that the Terms and Conditions sheet had 
been part of  the underwriting file, though  he did not  know 
when the sheet was submitted. Later in his deposition, Zomek 
reviewed the sheet and testified that it was the document Lex‐
ington used “to identify the presence of a warehousing con‐
tract and/or warehousing receipt.” Toby Petzel also reviewed 
the document, described it as a “contract limiting [Double D’s] 


                                                 
      6 In its reply brief, PQ writes that it introduced the Terms and Condi‐

tions sheet into the summary judgment record only “because, at Lexing‐
ton’s insistence, the [sheet] had been included with previous application 
exhibits used in depositions,” and PQ wanted to “avoid any assertion by 
Lexington that PQ was altering the format of documents.” We do not un‐
derstand the argument. If PQ believed the 2008 application did not include 
the  Terms  and  Conditions  sheet,  it  should  have  introduced  whatever  it 
considered to be the genuine document. If Lexington then introduced an 
alternative  version,  there  might  simply  have  been  a  fact  question  to  re‐
solve in a trial. 
22                                                     No. 16‐3280 

liability,”  and  noted  that  he  pays  “very  close  attention”  to 
such documents when writing policies. 
    Again, this is an appeal from summary judgment, so we 
must draw reasonable inferences in PQ’s favor. Even with the 
scales tipped that far, this record does not provide evidence 
that would let a rational jury conclude that Lexington know‐
ingly  and  voluntarily  waived  its  right  to  enforce  the  docu‐
mentation condition to coverage. PQ cannot avoid the plain 
language of the policies by offering an ambiguous notation on 
an insurance application, particularly where the inference PQ 
urges  us  to  draw  from  that  notation  (that  Lexington  knew 
Double D used “BIL LADEN” in lieu of warehouse receipts) 
conflicts with the inference Lexington apparently drew from 
the Terms and Conditions sheet (that Double D was using re‐
ceipts or contracts, as the policies required). PQ’s scintilla of 
evidence in support of its waiver theory is not enough to put 
the matter to a jury. See Roger Whitmore’s Automotive Services, 
Inc. v. Lake County, 424 F.3d 659, 667 (7th Cir. 2005). 
      D.  Concluding Matters 
    Because  the  district  court  correctly  granted  summary 
judgment to Lexington, we must also reject PQ’s request for 
attorney fees under Section 155 of the Illinois Insurance Code. 
Section  155  authorizes  a  fee  award  only  where  an  insurer’s 
conduct is “vexatious and unreasonable.” It is neither vexa‐
tious  nor  unreasonable  to  litigate  a  “bona  fide  dispute  con‐
cerning the scope and application of insurance coverage,” let 
alone to deny coverage based on a position that prevails. See 
Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 200 
F.3d 1102, 1110 (7th Cir. 2000). 
No. 16‐3280                                                   23 

     At bottom, this case is a reminder that in the law of con‐
tracts, words matter. We understand PQ’s argument that the 
available records show reliably how much of its property was 
damaged at the Double D warehouse. The purpose of the doc‐
umentation  requirement  in  the  Lexington  policies  may  well 
have been satisfied here. But Double D agreed to document 
its transactions with warehouse receipts, storage agreements, 
or rate quotations as a condition of liability insurance cover‐
age. It did not do so. PQ, standing in Double D’s shoes, cannot 
recover  from  Lexington  where  Double  D  failed  to  comply 
with an enforceable condition to coverage. The judgment of 
the district court is  
                                                  AFFIRMED.